Title: To Thomas Jefferson from Samuel Broome, 25 August 1801
From: Broome, Samuel
To: Jefferson, Thomas


Sir
New Haven State of Connecticut Aug. 25 1801.
Sometime past I took the liberty to address a line to your Excellency, advising that I would gladly Accept, an office under the Government of the United States, provided there was a Vacancy which in the opinion of my friends I might be Capable of filling; I have now to inform your Excellency that I am about removing to Greenfield Twenty five miles Westerd from hence on a Small estate I have lately purchased there. If the office of Post Master for this district should become Vacant I beg leave to mention my Brother in Law Mr Jeremiah Platt resident here, to said office, who is as good Accomptant, as any in the United States of America, and in every respect qualified to discharge the duties of Said office.—With regard to myself I shall only add that through the Vicissitudes of the late War I have been reduced from Affluence to a limited State in point of property. Any appointment, in Any part of the United States, which I might be capable of filling, I would with pleasure Accept.
My Character and principles are Well known to the Vice President, Governor Clinton, the Hon’ble Elbridge Gerry, and others I could mention. If your Excellency [could?] aid me Consistent with the duty we owe our Country I shall be happy. My Son in Law Mr Joseph Fay, together with other Similar Characters in New york would Come forward, and give the most Ample and satisfactory Security for the just fulfilment of any trust reposed in me; I had the Honor of being frequently at your seat near Paris twelve years past, but I believe I am not of your Excellency’s recollection, A line directed to me either at this City or Greenfield Connecticut will Come to hand, I am with Sincere regard and ardent wishes for your health and length of days, your Excellencys Most Assured friend
Samuel Broome
